DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-30 are pending in the instant application. Claims 21-30 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to non-elected subject matter. The withdrawn subject matter is patentably distinct from the elected subject matter as it differs in structure and element and would require separate search considerations. In addition, a reference which anticipates one group would not render obvious the other. Claims 1-13 and 17-19 are rejected. Claims 14-16 and 20 are objected. 
Information Disclosure Statement
	The information disclosure statement filed on February 17, 2021 has been considered and a signed copy of form 1449 is enclosed herewith. 
Election/Restrictions
	Applicant’s election without traverse of Group I, claims 1-20, in the response filed on March 14, 2022 is acknowledged. The restriction requirement is still deemed proper and is hereby made final. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-13 and 17-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2016/0296430 A1 (hereby referred to as Das et al.).
Das et al. teach multi-layered skin care compositions which anticipate a composition of the instant claims. More specifically, Das et al. teaches a composition which has an oil layer comprising at least 5% of the composition of natural oil, an aqueous layer and at least about 0.01% by weight of a natural polymer including a polysaccharide (e.g., PEG-20 sorbitan cocoate), sodium hyaluronate or a combination thereof (see abstract). See Figs. 1A-1C which illustrate the multi-layered aspect of the invention. See the Examples beginning on p. 5 for examples of the compositions, in particular examples 5-8 only contain various natural oils, water and sodium hyaluronate. In the Examples, the weight ratio between the aqueous phase and the oil phase is 50/50. The multi-layer compositions are well-known in the prior art, and in this document, and separate into water and oil layers upon sitting but can be emulsified upon agitation (see [0002]). The polymers are used as emulsifiers (see [0048]), the emulsifiers are added in the aqueous phase (see Examples) and PEG-20 sorbitan cocoate is a well-known surfactant. The composition can include a fragrance, preservative, bactericide, among other actives (see [0050]). Finally, the compositions (e.g., in examples 5-8) do not use any solvents other than water.
Claim Objections
Claims 14-16 and 20 are objected to for depending on a previous rejected claim. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTIN ANN VAJDA whose telephone number is (571)270-5232. The examiner can normally be reached Mon-Fri 6:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph K McKane can be reached on 571-272-0699. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KRISTIN A VAJDA/Primary Examiner, Art Unit 1626